Order filed August 29, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00524-CV
                                   ____________

  ESTATE LAND COMPANY, AARON WIESE, AND KAMAL BANANI
                    (BANNAN), Appellants

                                        V.

                         ANTHONY WIESE, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-00136

                                     ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the 151st District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 9, 2013, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution.



                                        PER CURIAM